DETAILED ACTION
	This office action is a response to an application filed on 12/30/2019, in which claims 1-10, 19- 28 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10 and 19-22 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Zhang et al. (hereinafter, “Zhang”; 20080298450).
In response to claim 1, 
Zhang teaches a wireless communication method, comprising: determining (arrange to evaluate, paragraph 21); an overlapping (overlapped frequency, paragraph 21);wireless frequency band; resource (a list of qualifies band, paragraph 21); between a cellular communication system (Point-to-Point network in a Point-to-multipoint (P-MP),paragraph 28); and a wireless-fidelity (WIFI) system (Wi-Fi network , paragraph 30
transmitting (collectively provide facility, paragraph 24), by the cellular communication system (Point-to-Point network in a Point-to-multipoint (P-MP),paragraph 28), an interference signal (utilizing overlapped bands is interpreted as causing interference or using interference signal, paragraph 21); on the overlapping wireless frequency band resource (overlapped frequency bands, paragraph 21); to shield (arrange, paragraph 29); a terminal of the WIFI system (Wi-Fi network , paragraph 30); from performing communications(provide high speed interconnect links, paragraph 30); on the overlapping wireless frequency band resource (overlapped frequency band, paragraph 21); and
communicating (assembled multiband transmission, paragraph 62), by the cellular communication system (fig. 14, element 1400, architecture 1400 is interpreted as part of Point-to-Point in a Point-to-multipoint system, paragraph 62), with a terminal (fig. 14, element 1430, receiver, paragraph 63); on the overlapping wireless frequency band resource (overlapped frequency band, paragraph 21).
In response to claims 2 and 21,
Zhang teaches wherein determining the overlapping wireless frequency band resource between the cellular communication system and the WIFI system comprises: determining (arrange to use band adaptive RF chains, paragraph 24), according to a size (arrange to use band adaptive RF chains, paragraph 24); and a position (all possible frequency bands as described with example in paragraph 24); of an occupied frequency-domain bandwidth (utilizing overlapped bands is interpreted as using occupied frequency-domain bandwidth, paragraph 21); of Point-to-Point network in a Point-to-multipoint (P-MP),paragraph 28), an overlapping sub-channel set (overlap frequency bands, paragraph 21);between the cellular communication system (Point-to-Point network in a Point-to-multipoint (P-MP),paragraph 28) and the WIFI system (Wi-Fi network , paragraph 30).
In response to claims 3 and 22, 
Zhang teaches wherein before transmitting, by the cellular communication system, the interference signal on the overlapping wireless frequency band resource, the method further comprises: determining (fig. 7, step 710, selected, paragraph 43); a position (fig. 7, step 710, a frequency band is interpreted as a particular frequency range described in paragraph 24); for transmitting (for the receiver’s qualification process, paragraph 43); the interference signal (using overlapped frequency band for communication in as explained in paragraph 33 is read as causing interference or using interference signal); from the sub-channel set (fig. 7, step 710, a frequency band is interpreted as a particular frequency range described in paragraph 24); of the cellular communication system (Point-to-Point network in a Point-to-multipoint (P-MP),paragraph 28); and a number of the interference signal (interference level, paragraph 43),
wherein the position (fig. 7, step 710, a frequency band in paragraph 43 is interpreted as a particular frequency range described in paragraph 24); for transmitting (for the receiver’s qualification process, paragraph 43);the interference signal (using overlapped frequency band for communication in as explained in paragraph 33 is read as causing interference or using interference signal); and the number of the interference signal (using overlapped frequency band for communication in as explained in paragraph 33 is read as causing interference or using interference signal); satisfy a condition (fig. 7, step 720, determine if the selected frequency is satisfactory, paragraph 43); that the interference signal interferes(interference level, paragraph 43); with each sub-channel in the sub-channel set  (fig. 7, step 710, a frequency band, paragraph 43);of the WIFI system (Wi-Fi network , paragraph 30).
In response to claim 10, 
Zhang teaches wherein the terminal of the WIFI system (a WiFi device, paragraph 29); adaptively performs (fig. 7, step 710, selected for evaluation, paragraph 43); the communications on a wireless frequency band resource (a frequency band, paragraph 43);other than the overlapping wireless frequency band resource (fig. 7, step 720, determine if the band is satisfactory, paragraph 43).
In response to claim 19, 
Zhang teaches a communication device, disposed in a cellular communication system, comprising: a memory (PCMCIA, paragraph 31); and a processor (a baseband processor, paragraph 83), wherein the processor is connected to the memory and configured to execute a program stored on the memory, wherein the program, when executed, performs-the a wireless communication method, wherein the wireless communication method comprises (paragraphs 83 and 85 together teach this limitation
determining an overlapping wireless frequency band resource between the cellular communication system and a wireless-fidelity (WIFI) system; transmitting an interference signal on the overlapping wireless frequency band resource to shield a terminal of the WIFI system from performing communications on the overlapping wireless frequency band resource; and communicating with a terminal on the overlapping wireless frequency band resource (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
In response to claim 20, 
Zhang teaches a storage medium (PCMCIA, paragraph 31), comprising a stored program (transmission algorithm can be provided as firmware, paragraph 83), wherein the program, when executed, performs the method claim 1 (this part is rejected as claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 27 are rejected under 35 U.S.C 103 (a) as being unpatentable over Zhang et al. (hereinafter, “Zhang”; 20080298450) in view of Kazmi et al. (hereinafter, “Kazmi”; 20160270047).

In response to claims 8 and 27, 
Zhang does not teach explicitly about the method of claims 8 and 27. 
Kazmi teaches wherein when the cellular communication system (fig. 9, element 900, network 900, paragraph 57); is a frequency division duplex (FDD) system (FDD frequency band, paragraph 65), the interference signal (interference is interpreted as interpreted as interpreted signal, paragraph 67); is transmitted in an entire time domain (cells, paragraph 65); of the FDD system (FDD frequency band, paragraph 65); when the cellular communication system (fig. 9, element 900, network 900, paragraph 57); is a time division duplex (TDD) system (TDD frequency band, paragraph 65), the interference signal (interference is interpreted as interpreted as interpreted signal, paragraph 67); is only transmitted  (operating different frequency band, paragraph 66);within a receiving slot of a transmitting end and a receiving slot of a receiving end of the TDD system (UL and DL slots, paragraph 16).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a cellular communication system is a frequency division duplex (FDD) system, the interference signal is transmitted in an entire time domain of the FDD system; when the cellular communication system is a time division duplex (TDD) system, the interference signal is only transmitted within a receiving slot of a transmitting end and a receiving slot of a receiving end of the TDD system as taught by Kazmi because it would reduce . 
Allowable Subject Matter
Claims 4-7, 9, 23-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20160277161…………….paragraphs 12, 16-17, 20 and 22.
20170181146……………..paragraphs 23, 27 and 30.
20060142047……………..paragraphs 31-39.
20140269562………….paragraphs 32-39.
20140213219…………..paragraphs 43, 45-46, 48-49 and 148-150.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     


/DIANE L LO/Primary Examiner, Art Unit 2466